        Case 4:19-cv-00553 Document 33 Filed on 01/16/20 in TXSD Page 1 of 6



                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

CLADIRECT, INC.                                       §
                                                      §
                                                      §
                                                      §
V.                                                    §      CIVIL ACTION NO. 4:19-cv-00553
                                                      §
                                                      §
BARIVEN, S.A., PDVSA SERVICES, INC.,                  §
AND PDVSA SERVICES, B.V.                              §

                              JOINT DISCOVERY-CASE MANAGEMENT PLAN

          Pursuant to Federal Rule of Civil Procedure 26(f), Plaintiff, CLADirect, Inc. (“Plaintiff”)

and Defendants, Bariven, S.A., PDVSA Services, B.V, and PDVSA Services, Inc. (collectively

(“Defendants”) hereby respectfully submit this Joint Discovery/Case Management Plan:

1.     State when the conference of the parties required by Rule 26(f) was held and
identify the counsel who represented each party.

        The meeting was conducted via email exchange on January 15 and 16, 2020 with counsel
for all parties and law firms present, including: Alicia M. Matsushima, Bruce Oakley, Aaron
Crane, Blake Jenkins, Katherine Alena Sanoja, Rodney Quinn Smith, II, Gary Shaw, Bethel
Kassa, and Brock Akers.

2.     List the cases related to this one that are pending in any state or federal court with
the case number and court.

          None.

3.        Briefly describe what this case is about.

       Plaintiff seeks payment of invoices totaling $2,740,136.60 for equipment and services
provided to Defendants between September 2014 and December of 2015. Plaintiff asserts claims
of sworn account, breach of contract, quantum meruit, unjust enrichment and promissory
estoppel.

4.        Specify the allegation of federal jurisdiction.

       On February 19, 2019, Defendant, Bariven, S.A. removed this case pursuant to 28 U.S.C.
§ 1441(d).



20060161.20180707/3152227.1
      Case 4:19-cv-00553 Document 33 Filed on 01/16/20 in TXSD Page 2 of 6



5.     Name the parties who disagree and the reasons.

       None.

6.    List anticipated additional parties that should be included, when they can be added,
and by whom they are wanted.

       None known at this time.

7.     List anticipated interventions.

       Not applicable.

8.     Describe class-action issues.

       Not applicable.

9.     State whether each party represents that it has made the initial disclosures required
by Rule 26(a). If not, describe the arrangements that have been made to complete the
disclosures.

       The parties will make their initial disclosures within fourteen (14) days of the lifting of
       the final stay, assuming Defendants have been properly served.

10.    Describe the proposed agreed discovery plan, including:

A.     Responses to all the matters raised in Rule 26(f).

       The parties have agreed that all discovery will be produced in paper or PDF form. No
       changes should be made to the time, form or requirements of Rule 26(f).

B.     When and to whom the plaintiff anticipates he may send interrogatories.

         Plaintiff anticipates sending interrogatories to Defendants within thirty (30) days of the
lifting of the final stay.

C.     When and to whom defendant anticipates it may send interrogatories.

         Defendants anticipate sending interrogatories to Plaintiffs within thirty (30) days of the
lifting of the final stay, assuming they have been properly served.

D.     Of whom and by when the plaintiff anticipates taking oral depositions.

         If Plaintiff takes depositions, it would be of Defendants and/or the corporate
representative(s) for Defendants. Any such depositions will be taken within 120 days of the
lifting of the final stay.



                                                2
      Case 4:19-cv-00553 Document 33 Filed on 01/16/20 in TXSD Page 3 of 6



E.     Of whom and by when the defendant anticipates taking oral depositions.

        Defendants will take the depositions of Rule 30(b)(6) witnesses and also of any witnesses
listed by Plaintiff or that become known, within 120 days of the lifting of the final stay,
assuming Defendants have been properly served.

F.     When the Plaintiff (or party with the burden of proof on an issue) will be able to
designate experts and provide the reports required by Rule 26(a)(2)(B), and when the
opposing party will be able to designate responsive experts and provide their reports.

       The parties shall designate expert witnesses and provide reports within the deadlines set
by the Court, assuming Defendants have been properly served.

G.     List expert depositions the plaintiff (or the party with the burden of proof on an
issue) anticipates taking and their anticipated completion date. See Rule 26(a)(2)(B)
(expert report).

       All designated experts within deadlines set forth in the Court’s Docket Control Order.

H.    List expert depositions the opposing party anticipates taking and their anticipated
completion date. See Rule 26(a)(2)(B) (expert report).

       All designated experts within deadlines set forth in the Court’s Docket Control Order.

11.    If the parties are not agreed on a part of the discovery plan, describe the separate
views and proposals of each party.

       Plaintiff and Defendants are in agreement with this Plan.

12.    Specify the discovery, beyond initial disclosures, that has been undertaken to date.

       None.

13.    State the date the planned discovery can reasonably be completed.

        The Parties anticipate that discovery should be completed within 9 months of the lifting
of the final stay, assuming Defendants have been properly served.

14.    Describe the possibilities for a prompt settlement or resolution of the case that were
discussed in your Rule 26(f) meeting.

       No settlement discussions have occurred.
       Plaintiff is open to mediation.
       Bariven, S.A. and PDVSA Services, B.V. and PDVSA Services, Inc. are unable to
discuss settlement.




                                               3
      Case 4:19-cv-00553 Document 33 Filed on 01/16/20 in TXSD Page 4 of 6



15.    Describe what each party has done or agreed to do to bring about a prompt
resolution.

      The parties are unable to resolve the case given the unrest in the Bolivarian Republic of
Venezuela.

16.    From the attorneys’ discussion with the client, state the alternative dispute
resolution techniques that reasonably suitable.

       Plaintiff believes negotiation between the parties and their attorneys is best suited in this
case and is agreeable to consider mediation as a viable option as this case progresses.

       Defendants – None at this time for the reasons previously expressed.

17.    Magistrate judges may now hear jury and nonjury trials. Indicate the parties’ joint
position on a trial before a magistrate judge.

       The parties do not agree to have a trial by Magistrate.

18.    State whether a jury demand has been made and if it was made on time.

       No jury demand has been made. The deadline for a jury demand has not expired under
Rule 38(b)(1).

19.    Specify the number of hours it will likely take to present the evidence in this case.

       The Parties estimate that they can present their evidence in 10 hours.

20.    List pending motions that could be ruled on at the initial pretrial and scheduling
conference.

       Agreed Motion to Stay [Doc. 32] filed on January 14, 2020.

21.    List other motions pending.

       Opposed Motion to Substitute Counsel [Doc. 12] filed on June 19, 2019.

22.    Indicate other matters peculiar to this case, including discovery, that deserve the
special attention of the court at the conference

       Not applicable.

23.    Certify that all parties have filed Disclosure of Interested Persons as directed in the
Order for Conference and Disclosure of Interested Persons, listing the date of filing for the
original and any amendments.




                                                 4
      Case 4:19-cv-00553 Document 33 Filed on 01/16/20 in TXSD Page 5 of 6



       Plaintiff filed its Disclosure of Interested Persons on March 6, 2019. Defendants,
       Bariven S.A. and PDVSA Services, B.V. filed their Disclosures of Interested Persons on
       March 7, 2019. PDVSA Services, Inc. filed its Disclosure of Interested Persons on July
       23, 2019.

24.    List the names, bar numbers, addresses, and telephone numbers of all counsel.

       Alicia M. Matsushima
       Texas Bar No. 24002546
       MATSUSHIMA GARNER PLLC
       2525 Robinhood St.
       Houston, Texas 77005
       (713) 955-4559 Tel.
       alicia@matsgarner.com

       Rodney Quinn Smith, II
       Fla. Bar. No. 59523
       quinn.smith@gstllp.com
       Katherine A. Sanoja
       Fla. Bar. No. 99137
       katherine.sanoja@gstllp.com
       GST LLP
       1111 Brickell Avenue, Suite 2715
       Miami, FL 33131
       (305) 856-7723

       Gary J. Shaw
       DC Bar No. 1018056
       gary.shaw@gstllp.com
       Bethel Kassa
       NY Bar No. 5645650
       bethel.kassa@gstllp.com
       GST LLP
       2600 Virginia Ave, Suite 205
       Washington DC 20037
       (202) 848-2166

       Bruce D. Oakley
       Texas State Bar No. 15156900
       Federal I.D. No. 11824
       Bruce.oakley@hoganlovells.com
       Aaron R. Crane
       Texas State Bar No. 24050459
       Federal I.D. No. 619093
       aaron.crane@hoganlovells.com
       Blake Jenkins
       Texas SBN 24097885

                                             5
     Case 4:19-cv-00553 Document 33 Filed on 01/16/20 in TXSD Page 6 of 6



       Southern District ID No. 2887814
       blake.jenkins@hoganlovells.com
       Hogan Lovells US LLP
       609 Main Street, Suite 4200
       Houston, Texas 77002
       T (713) 632-1400
       F (713) 632-1401

       Brock C. Akers
       Texas State Bar No. 00953250
       The Akers Law Firm PLLC
       3401 Allen Parkway, Suite 101
       Houston, Texas 77019
       (713) 877-2500

/s/ Alicia M. Matsushima                          1/16/2020
Alicia M. Matsushima                              Date

/s/ Katherine Alena Sanoja                        1/16/2020

/s/ Rodney Quinn Smith, II_____________________   1/16/2020
Rodney Quinn Smith, II                            Date

/s/ Bruce Oakley                                  1/16/2020
Bruce Oakley                                      Date

/s/ Aaron Crane                                   1/16/2020
Aaron Crane                                       Date

/s/ Blake Jenkins                                 1/16/2020
Blake Jenkins                                     Date

/s/ Brock Akers                                   1/16/2020
Brock Akers                                       Date




                                          6
